Name: COMMISSION REGULATION (EEC) No 1444/93 of 11 June 1993 repealing the Annex to Regulation (EEC) No 3805/92 establishing, for 1993, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 12. 6 . 93 Official Journal of the European Communities No L 142/19 COMMISSION REGULATION (EEC) No 1444/93 of 11 June 1993 repealing the Annex to Regulation (EEC) No 3805/92 establishing, for 1993, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres No 3805/92 concerning vessels meeting the conditions laid down in Article 1 of that Regulation ; whereas those amendments relate to the replacement, addition and/or withdrawal of vessels and to the technical characteristics of certain vessels on that list ; whereas the requests from those national authorities contain all the information necessary pursuant to Article 2 of Regulation (EEC) No 3554/90 ; whereas an evaluation of that information shows that it complies with the abovementioned provi ­ sion and whereas the list should accordingly be replaced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 3034/92 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls on an aggregate length exceeding nine metres (3), and in particular Article 1 (1 ) thereof, Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for a list to be drawn up annually of vessels exceeding eight metres length overall and permitted to fish for sole within the areas mentioned in point (a) of that paragraph using beam trawls of an aggregate length in excess of nine metres ; Whereas the list for 1993 was published in the Annex to Commission Regulation (EEC) No 3805/92 (4); Whereas the authorities of certain Member States have requested amendments to the Annex to Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3805/92 is hereby replaced in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission 0 OJ No L 288, 11 . 10 . 1986, p. 1 . V) OJ No L 307, 23. 10 . 1992, p. 1 . (3) OJ No L 346, 11 . 12. 1990, p. 11 . 0 OJ No L 384, 30 . 12. 1992, p. 20 . No L 142/20 Official Journal of the European Communities 12. 6. 93 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX . ANNEXE  ALLEGATO  BIJLAGE  ANEXO ... , Indicativo PotenciaMatricula Nombre del barco de llamada Puerto base del motor y f0h0 de radio (kW) Havnekendings- Radio Maskin ­ bogstaver og FartÃ ¸jets navn , . , . . Registreringshavn effekt -nummer ® (kW) Ã uÃ ere Identifizierungs- MotorstÃ ¤rke kennbuchstaben und Name des Schiffes Rufzeichen Registrierhafen (kW) -nummern Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ Ã Ã Ã  Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  Ã ¼Ã ·Ã Ã ±Ã ½Ã Ã ½ Ã Ã Ã ¬Ã ¼Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã (kW) External Radio Engine identification Name of vessel .. Port of registry powerletters + numbers Call Sign (kW) Numero Indicatif Puissance d'immatriculation Nom du bateau d'appel Port d'attache motrice lettres -t- chiffres radio (kW) Identificazione Indicativo Potenza esterna Nome del peschereccio .. , . Porto di immatricolazione motrice , . r di chiamata ,. kWlettere + numeri (kw) Op de romp aangebrachte Motor ­ identificatieletters en Naam van het vaartuig Roepletters Haven van registratie vermogen -cijfers (kW) IdentificaÃ §Ã £o , ,. . . PotÃ ªnciaj Indicativo Ã ^ ,externa Nome do navio , , . Porto de registo motriz. , de chamada ° ,, kW letras + numÃ ©ros (kw) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BELGICA A 2 Nancy OPAB Antwerpen 213 B 601 Van Maerlant OPYA Blankenberge 221 BOU 4 Astrid OPAD Boekhoute 79 BOU 6 Anja OPAF Boekhoute 103 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 K 8 Aquarius OPAH Kieldrecht 220 K 13 Morgenster OPAM Kieldrecht 218 N' 22 Zeester OPAV Nieuwpoort 183 N 86 Surcouf OPDH Nieuwpoort 143 N 555 Valentino OPVY Nieuwpoort 110 N 782 Nancy OQFD Nieuwpoort 110 O 20 Goewind OPAT Oostende 110 O 32 Jessica OPBF Oostende 99 . O 49 Steve OPBW Oostende 143 O 62 Dini OPCJ Oostende 221 O 64 Black Jack OPCL Oostende 143 O 82 St Antoine OPDD Oostende 138 O 100 Emilie OPDV Oostende 176 O 101 Benny OPDW Oostende 184 O 110 Jeaninne Margaret OPEF Oostende 193 O 142 Hermes OPFL Oostende 191 O 152 John OPFV Oostende 221 O 211 Christoph OPIC Oostende 158 12. 6 . 93 Official Journal of the European Communities No L 142/21 1 2 3 4 5 O 225 Normam Kim OPIQ Oostende 184 O 455 Zeesymphonie OPSC Oostende 184 O 468 Aran OPSP Oostende 132 O 481 Bi Si Pi OPTC Oostende 165 O 533 Virtus OPVC Oostende 147 O 536 Zeevalk OPVF Oostende 166 O 552 Marathon OPW Oostende 99 Z 12 Sabrina OPAL Zeebrugge 210 Z 56 Orka OPCD Oostende 220 Z 88 Nova Cura OPDJ Zeebrugge 104 Z 403 Stern OPQC Zeebrugge 110 Z 430 Margibel OPRD Zeebrugge 184 Z 445 Marina OPRS Zeebrugge 221 Z 447 Hurricane OPRU Zeebrugge 143 Z 472 Condor OPST Zeebrugge 132 Z 474 Argo OPSV Zeebrugge 220 Z 554 Lucky Star II OPVX Zeebrugge 191 Z 582 Asannat OPWZ Zeebrugge 107 Z 586 Mermaid OPXD Zeebrugge 177 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 2 Emma DCGK Accumersiel 175 ACC 3 Harmonie DCRK Accumersiel 183 ACC 4 Freya DCGU Accumersiel 175 ACC 5 Anita DCPF Accumersiel 146 ACC 7 Elke DCGN Accumersiel 175 ACC 9 Ozean DCHJ Accumersiel 219 ACC 10 Komet DCWK Accumersiel 218 ACC 11 Helene DJDR Accumersiel 183 ACC 12 Poseidon DCFL Accumersiel 176 ACC 16 Edelweiss DCPJ Accumersiel 144 AG 8 Eitje Looden DCKC Greetsiel 146 BEN 2 MÃ ¶we DCET Bensersiel 188 BUS 4 Adler DJIC BÃ ¼sum 100 eux 1 Cuxi DFNB Cuxhaven 104 CUX 2 Troll DG 4396 Cuxhaven 97 CUX 3 Seesterm DFJO Cuxhaven 130 CUX 6 Heimkehr DEKY Cuxhaven 130 CUX 7 Edelweiss DFBO Cuxhaven 162 CUX 8 Johanna Neuhaus-Oste 92 CUX 9 Nordlicht Cuxhaven 138 CUX 13 Fortuna DJEN Cuxhaven 134 DAN 3 Seestern Dangast 68 DIT 1 Berendine DCSY Ditzum 188 DIT 2 AnnÃ ¤us-Bruhns DCIC Ditzum 110 DIT 5 Gertje Bruhns DCPV Ditzum 147 DIT 6 Heike DCRE Ditzum 170 DIT 9 Condor DCVS Ditzum 180 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 2 Hoffnung DESX Dorum 161 DOR 4 Saphir DFAX Dorum 216 DOR 5 StÃ ¶r DFAT Dorum 164 DOR 8 Delphin DEUP Dorum 137 DOR 12 Sirius DESC Dorum 165 DOR 13 Dithmarschen DIZM Dorum 125 DOR 15 Else Dorum 124 DOR 16 Poseidon DFCS Dorum 220 FED 1 Orion DDMP Fedderwardersiel 184 FED 2 Sirius Fedderwardersiel 147 FED 3 Venus DLIL Fedderwardersiel 217 No L 142/22 Official Journal of the European Communities 12. 6. 93 1 2 3 4 5 FED 4 Christine DLIG Fedderwardersiel 180 FED 5 Butjadingen DDHN Fedderwardersiel 183 FED 6 VÃ ¶rut DDDT Fedderwardersiel 93 FED 9 Bianka DLIX Fedderwardersiel 191 FED 10 Edelweiss DDJB Fedderwardersiel 180 FED 11 Nordstern Fedderwardersiel 93 FED 12 Rubin DDIT Fedderwardersiel 183 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 151 FRI 7 Polarstern DIRH Friedrichskoog 151 FRI 18 Adler DIQL Friedrichskoog 134 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Godewind DIRK Friedrichskoog 151 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 131 FRI 75 Luise DIJK Friedrichskoog 145 FRI 76 Anneliese DITD Friedrichskoog 151 FRI 86 Sirius DB 5381 Friedrichskoog 151 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 184 GRE 4 Magellan DMXQ Greetsiel 184 GRE 5 Oberon DCIL Greetsiel 186 GRE 6 Albatros DCJJ Greetsiel 145 GRE 7 Emsstrom DCCH Greetsiel 221 GRE 8 Nordsee II DCVF Greetsiel 146 GRE 9 Odin DCBG Greetsiel 184 GRE 10 Jan Ysker DDAY Greetsiel 165 GRE 11 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 145 GRE 14 Wangerland DCEQ Greetsiel 180 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 186 GRE 16 Angelika DCEY Greetsiel 184 GRE 17 Odysseus DCFP Greetsiel 206 GRE 19 Flamingo DCFW Greetsiel 184 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 190 GRE 21 Sturmvogel DCGR Greetsiel 140 GRE 22 Frieda Luise DCPU Greetsiel 199 GRE 23 Julia DJHL Greetsiel 184 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 Vorwarts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 4 Hilde DCJG Harlesiel 198 HAR 5 Ruth Albrecht DCMJ Harlesiel 175 HAR 7 Poseidon DCWF Harlesiel 132 HAR 10 Wangerland DCVZ Harlesiel 114 HAR 14 Georg Albrecht DCBU Harlesiel 180 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 Kpt Haye Laurenz DJIS Hooge 136 HOO 3 Nantiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 6 Oland DJFU Husum 174 HUS 7 Gila DDEY Husum 175 HUS 9 Edelweiss DJGC Husum 180 HUS 18 Friesland DJGB Husum 184 12. 6. 93 Official Journal of the European Communities No L 142/23 1 2 3 4 5 HUS 19 Marion DJGF Husum 184 HUS 28 Zukunft DLYQ Husum 162 NC 458 Ramona DFNZ Cuxhaven 146 NEU 226 Keen Tied DCBQ Neuharlingersiel 147 NEU 228 Gorch Fock DCMO Neuharlingersiel 147 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 232 Seerose DDGE Neuharlingersiel 184 NEU 235 Nordlicht Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 241 Liebe Neuharlingersiel 114 NOR 202 Johanne DD 3833 Norddeich 107 NOR 203 Sperber DFND Norddeich 169 NOR 205 Anette DCEM Norddeich 161 NOR 207 Seestern DCJS Norddeich 146 NOR 208 Erika DCHU Norddeich 191 NOR 209 Sirius DCLS Norddeich 96 NOR 210 Hannes Kroger DCVQ Norddeich 199 NOR 211 Helga DCPP Norddeich 175 NOR 212 Alwine DCMN Norddeich 92 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 231 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCIO Norddeich 110 ON 180 Jupiter DLHG Fedderwardersiel 213 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 9 Norderoog DLZC Pellworm 182 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolper Bank II DIVQ BÃ ¼sum 221 SC 4 Wattenmerr DITO BÃ ¼sum 184 SC 5 Atlantis DIXG BÃ ¼sum 183 SC 6 Keen Tied DISU BÃ ¼sum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit I DIYR BÃ ¼sum 179 SC 9 Wotan DIZO BÃ ¼sum 184 SC 10 Amrum Bank DIRT BÃ ¼sum 220 SC 13 Condor DISD BÃ ¼sum 159 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Egel DITV BÃ ¼sum 183 SC 19 Bonafide DMAM BÃ ¼sum 221 SC 20 Wiking Bank DISA BÃ ¼sum 220 SC 27 Butendiek DIRZ BÃ ¼sum 220 SC 28 Doggerbank DIZL BÃ ¼sum 220 SC 30 Maarten Senior DITY BÃ ¼sum 220 SC 32 Cornelia DIUE BÃ ¼sum 184 SC 33 Melanie B DJGS BÃ ¼sum 184 SC 34 Dithmarschen I DIRV BÃ ¼sum 184 SC 36 Achat DIVU BÃ ¼sum 100 SC 41 Osterems DIQR BÃ ¼sum 220 SC 42 Westerems DIQN BÃ ¼sum 220 SC 44 Klaus Groth DIUC BÃ ¼sum 184 SC 52 Sabine DJHT Busum 184 SC 57 SÃ ¼dwind DJRS BÃ ¼sum 184 SC 58 Oderbank DIXM BÃ ¼sum 221 SCHL 1 Orion SchlÃ ¼ttsiel 55 No L 142/24 Official Journal of the European Communities 12. 6. 93 1 2 3 4 5 SD 1 Hornsriff DIZQ Friedrichskoog 184 SD 2 Blinkfuer DJFY Friedrichskoog 124 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 147 SD 5 Hoffnung DISX Friedrichskoog 140 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Christine DJCH Friedrichskoog 138 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 178 SD 18 Atlantik DISR Friedrichskoog 180 SD 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin I DIRI Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 25 Nordfriesland DJHW Friedrichskoog 153 SD 26 Paloma G DIWG Friedrichskoog 147 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 30 Comoran DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Marschenland DIQK Friedrichskoog 184 SH 1 Bleibtreu DMHR Heiligenhafen 220 SH 13 Hoffnung DLYD Heiligenhafen 147 SH 23 Albatros DFPF Heiligenhafen 221 SPI 2 Skua DERI Spieka 169 SPI 3 Atlantis DFDX Spieka 147 SPI 4 Seehund DERF Spieka 184 SPI 5 Nixe II Spieka 184 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 4 MÃ ¶we DCSP TÃ ¶nning 145 ST 5 Friesland DJDU T8nning 176 ST 6 Hilke Maria DNHA TÃ ¶nning 221 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Birgit R DJDF TÃ ¶nning 184 ST 12 Anja II DJIV TÃ ¶nning 165 ST 17 Tina I DLYX TÃ ¶nning 165 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Korona DIQJ TÃ ¶nning 169 ST 24 Karolin DJIF Ording 99 ST 26 Wega II DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 ST 30 Fabian DJMP TÃ ¶nning 213 SU 2 Jupiter DD 6372 Husum 131 SU 3 Theodor Storm DJDM Husum 184 SU 5 Andrea DJIM Husum 184 SU 6 Ostpreussen DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 9 Stella Mare DLWN Husum 184 SU 12 Marianne DJDS Husum 182 SW 1 Elfriede DLZV Wyk-FÃ ¶hr 125 12. 6. 93 Official Journal of the European Communities No L 142/25 1 2 3 4 5 SW 2 Claudia DJIO Wyk-FÃ ¶hr 182 SW 3 Rungholdt DLYA Wyk-FÃ ¶hr 182 SW 4 Hartje DJGO Wyk-FÃ ¶hr 184 TON 1 Paloma DJET T6nning 74 TON 4 Pornstrom DJGD T6nning 88 TON 32 Capella IL DJFS TÃ ¶nning 165 VAR 1 Sturmvogel DDAX Varel 175 VAR 6 Hein Godenwind DDBL Varel 180 VAR 7 Falke I DJDW Varel 130 VAR 18 Helga Varel 109 WIT I Christina DIQQ WittdÃ ¼n 124 WIT 12 Nausikaa DDFA WittdÃ ¼n 183 WRE 1 Apollo DFCM Wremen 130 WRE 2 Koralle DFBB Wremen 131 WRE 3 Falke DESJ Wremen 169 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen &gt; 138 WRE 9 Neptun DISK Wremen 184 WRE 10 Julia DJHL Wremen 184 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 9 Tjalfe XPBF Esbjerg 125 E 35 Karend Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 64 Albatros OU 5578 Esbjerg 221 E 223 Mai Britt Thygesen OU 3102 Esbjerg 128 E 428 Christina XP 3312 Esbjerg 161 E 454 Anna Ester , OUOT Esbjerg 169 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 3 Vinnie Runge OVIT Esbjerg 165 HV 6 Hansine XP 2750 Esbjerg 148 HV 35 Svend Age OZNX Esbjerg 169 HV 41 Havsand XP 3685 Haderslev 169 HV 58 Komet XP 2918 Haderslev 197 HV 67 Juvredyb XP 3614 Haderslev 104 HV 73 Rom OXTW Haderelev 165 HV 80 Nordlyset XP 4787 Haderslev 144 HV 89 Helga Vera 5QEV Haderslev 168 RI 78 Lasse Stensberg OXUM Haderslev 168 RI 450 Perkredes OXUL Ringkobing 213 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 7 Res Nova PHAI Oostburg-Breskens 221 BR 10 Johanna · PFDQ Oostburg-Breskens 221 BR 23 Nellie PGEL Oostburg-Breskens 179 BR 35 Broedertrouw PDGH Oostburg-Breskens 221 DZ 3 Alina PCMH Delfzijl 174 GO 1 8 Zeearend Goedereede 221 GO 58 Jakoriwi PEZC Goedereede 221 HA 13 Wobbegien Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 41 Antje Harlingen 158 HA 62 Willem Tuitsche Harlingen 127 KG 6 Imantje PEVK Kortgene 221 KG 7 Christina PDKC Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 No L 142/26 Official Journal of the European Communities 12. 6. 93 1 2 3 4 5 LO 5 Eeltje Jan Ulrum-Lauwersoog 125 LO 20 Zwarte Arend PIZQ Ulrum-Lauwersoog 134 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan Ouddorp 188 OD 5 Clara Jacoba PDJV Ouddorp 221 SCH 25 Annie B PCTF Scheveningen 221 SL 9 Boy Robin Stellendam 220 TH 5 Adriana Maatje PCDG Tholen 221 TH 36 Izabella PEXR Tholen 220 TH 42 Jacomina Carolina PEYA Tholen 221 TH 61 Johanna Cornelia PFDO Tholen 221 TS 6 Aryanne Terschelling 155 TX 25 Everdina Texel 74 TX 50 Deneb PDNF Texel 188 UQ 15 Robert Klaas Usquert 177 WL 8 Albartros Westdongeradeel 92 WL 15 Monte Tjerk Westdongeradeel 107 WON 29 Albertje Wonseradeel 136 WON 43 Vaya Con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 162 WR 10 Petrina PGSD Wieringen 188 WR 21 Jente PFCW Wieringen 221 WR 22 Barend Jan PCYC Wieringen 221 WR 54 Cornelis Nan Wieringen 221 WR 57 Jacoba PEYI Wieringen 220 WR 68 Jan Cornelis PEYX Wieringen 221 WR 71 Marry An PFVJ Wieringen 220 WR 75 Sandra Petra PHIG Wieringen 177 WR 89 Geja Anjo Wieringen 175 WR 98 Else Jeanette PDXK Wieringen 177 WR 102 Limanda PFOV Wieringen 118 WR 106 Alida Catherina Wieringen 158 WR 108 Stella Maris PHTG Wieringen 221 WR 128 Concordia PDJQ Wieringen 221 WR 177 Neeltje Alida PGEU Wieringen 221 WR 213 Tiny Rotgans PHZA Wieringen 221 WR 222 Anna Tatjana PCRL Wieringen 220 WR 224 De Vrouw Tea PDOI Wieringen 221 YE 52 Adriana PCEB Yerseke 221 YE 138 Maatje Helena PFSB Yerseke 221 ZK 5 Ora et Labora Ulrum-Zoutkamp 169 ZK 18 Liberty Ulrum-Zoutkamp 138 ZK. 31 Hunze Ulrum-Zoutkamp 125 ZK 33 Reitdiep Ulrum-Zoutkamp 159 ZK 35 Zeester Ulrum-Zoutkamp 136 ZK 36 Lauwers Ulrum-Zoutkamp 110 ZK 44 Vier Gebroeders PIGY Ulrum-Zoutkamp 174 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138